 Case: 1:19-cv-03050 Document #: 12 Filed: 02/20/20 Page 1 of 2 PageID #:41




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

ERNESTO I. DIOSDADO                                   )
                                                      )
               Plaintiff,                             )
                                                      )       Case No.: 19-cv-03050
       v.                                             )
                                                      )
OUTBACK STEAKHOUSE OF FLORIDA,                        )
LLC,                                                  )
                                                      )
               Defendant.                             )

                              STIPULATION OF DISMISSAL
       Plaintiff and Defendant, by their attorneys, pursuant to Rule 41(a)(1)(A)(ii), Federal
Rules of Civil Procedure, having resolved all outstanding issues in this litigation, hereby
stipulate and agree that, effective with filing of this Stipulation of Dismissal, this matter may
be dismissed as to Defendant, with prejudice, each party to bear its own costs and fees.

       Dated: 2/20/2020

                                               Respectfully submitted,

/s/ Carlos G. Becerra                                 /s/ Christopher C. Johnson
Carlos G. Becerra                                     CHRISTOPHER C. JOHNSON*
Becerra Law Group LLC                                 Florida Bar No.: 0105262
11 East Adams Street, Suite 1401                      JOHNSON JACKSON PLLC
Chicago, IL 60603                                     100 N. Tampa Street
Telephone 312-957-9005                                Suite 2310
E-mail: cbecerra@law-rb.com                           Tampa, FL 33602
                                                      Telephone: 813-580-8400
Attorney for Plaintiff                                E-mail: cjohnson@johnsonjackson.com
                                                      *admitted Pro Hac Vice

                                                      Attorneys for Defendant
 Case: 1:19-cv-03050 Document #: 12 Filed: 02/20/20 Page 2 of 2 PageID #:42




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 20th day of February, 2020, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system which will send a notice

of electronic filing to all parties.

                                            /s/ Christopher C. Johnson
                                            Attorney




                                             2
